DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 2/5/2021.
Claims 1-15 are cancelled.
Claims 16-30 are pending.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
The Applicant argues that there is nothing in Tartz to suggest that a supply of electrical energy may be alternatively supplied to any two of the first, second, and third coils so that two of the coils are alternatively energized, as recited in Applicant’s claim 16. Specifically, the Applicant argues that Tartz simultaneously energizes the first, second, and third coils but with a phase difference between the three sets of coils to provide the required displacement profile of the magnetic element. The Examiner has noted the Applicant’s argument but is not persuaded. Claim 1 merely requires “a controller…to alternate the supply of electrical energy from the at least one power supply to the first electrical coil and to the second electrical coil to induce a reciprocating movement of the magnet within the coils. Tartz teaches the alternating supply of electrical energy in the form of reversing the direction of the current. Specifically, Tartz teaches that from t1-t5, positive current is present in the coil which generates positive acceleration (paragraph 35). From t5-t8, the opposite polarity is applied to change the so that the magnetic element reverses direction (Paragraph 36). From t8 and beyond, the controller generates a positive current (see Fig.3A); i.e. alternating between a positive current and negative current. The Applicant notes that the supply of electrical energy is alternated between the first and the second electrical coils of that the first and second electrical coils are alternatively energized (see page 2-page 3 of Applicant’s arguments). alternate between the first and the second electrical coils. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-21, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Tartz et al. (US 2012/0115445).
Regarding claim 16, Galloway discloses an electronic smoking article comprising:
a heating element (134; Fig. 1) configured to heat a vaporized an aerosol precursor composition (Paragraph 34); a battery (110); a haptic feedback component (101) adapted to apply forces, vibrations, or motions to a user (Paragraph 41); and a control component (106) in the form of a microcontroller (Paragraph 26), wherein the haptic feedback component is in electrical communication with the microcontroller (Paragraph 42), and the microcontroller instructs the haptic feedback component to 
However, Galloway is silent as to the haptic feedback device comprising a first electrical coil, a second electrical coil, and a magnet configured for movement within the first and second the second electrical coils; and the controller configured to alternate the supply of the electrical energy from the at least one power supply to the first electrical coil and the second electrical coil to induce a reciprocating movement of the magnet within the first and second electrical coils. 
	Tartz teaches a dynamic force feedback device (abstract; see Fig. 2) in the same field of endeavor of haptic feedback devices comprising a chassis (210) in which the components are mounted (paragraph 29), a fixed mechanical support (210) in the form of a hollow tube (Paragraph 30), a magnetic element (22) having a north pole (N) and a south pole (S) inside the tube (Paragraph 30; see Fig. 2), one or more sets of coils (240, 241, 242) wound around the tube (Paragraph 31), a block (218) coupled to an energy source (215), wherein the energy source may supply energy to generate current through any of the coils through the current control block (Paragraph 32), the magnetic element moving back and forth (see Fig. 3B; Paragraph 35-36) through controlling independent current profiles of all of the coils such that the coils can be independently switch in sequence to allow finer control of the displacement of the magnetic element (Paragraph 38). Tart further teaches that there is a need for a low power notification device for providing dynamic feedback (paragraph 3) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known dynamic feedback device of Tartz with the known electronic smoking article of Galloway in order to yield the predictable result of generating a physical force impulse that is tactilely kinesthetically perceptible to a user (Paragraph 27) the device allows for the finer control of the magnetic element (Tartz; Paragraph 38) which solves the problem of providing a user with several kinds of alerts (Tartz; Paragraph 2, Paragraph 73).
Regarding claim 17-19, modified Galloway discloses the first coil (Tartz; 241) including a first electrical connection (Tartz; 240.2), a second electrical connection (Tartz; 240.2), the separate second coil (Tartz; 242) including a third electrical connection (Tartz; see annotated Fig. 2) and a fourth electrical connection (Tartz; see Fig. 2) wherein the second electrical connection and the fourth electrical connection are connected to each other through the current control block (Tartz; 218; equivalent to a common electrical connection). 

    PNG
    media_image1.png
    539
    732
    media_image1.png
    Greyscale

Regarding claims 20-21, modified Galloway discloses the first coil (Tartz; 240; equivalent to a common electrical winding) having a first end (interpreted as the left end) and a second end (interpreted as the right end), the first electrical coil comprising a first portion of the first coil (Tartz; see annotated Fig. 2) and an intermediate part (Tartz; see annotated Fig. 2), and the second electrical coil comprising a second portion of the first coil (Tartz; see annotated Fig. 2), first electrical connection at the first end (Tartz; 240.2) and a third electrical connection at the second end (Tartz; 240.1), and a common electrical 

    PNG
    media_image2.png
    551
    758
    media_image2.png
    Greyscale

Regarding claim 24, modified Galloway discloses that the frequency of the tapping may be configured to produce sequences of taps to alert the user about different content (abstract), wherein the a first ring is at 5 Hz, a second ring is at 10 Hz, and a third ring is at 15 Hz (paragraph 67). 
However, modified Galloway does not explicitly teach alternating the supply of electrical energy at a frequency of between about 20 Hz and about 250 Hz.
It would have been obvious to one of ordinary skill in the art to change the frequency of the tapping to obtain various amounts sequences of tapping because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 26, modified Galloway discloses the magnet moves along the ordinate axis (Tartz; 250; Paragraph 30).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the magnet to be 1-5 mm because It would have been since such a modification would have involved a mere change in the. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claim 27, modified Galloway does not explicitly teach the magnet has a mass of between about 30 mg and about 70 mg.
Tartz further teaches that the magnetic element may specifically incorporate a non-magnetic mass to increase the total mass of the magnetic element such that the direction force is more clearly felt by the user (paragraph 63). 
It would have been obvious to one of ordinary skill in the art to change the mass of the magnet to obtain various amounts tapping force because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 28, modified Galloway further discloses reservoir layer (144) comprising an aerosol precursor composition (Paragraph 31). 
Regarding claim 29, modified Galloway discloses that the material may be derived from tobacco, or otherwise incorporate tobacco (paragraph 1). 
Regarding claim 30, modified Galloway discloses the reservoir is filled with a liquid (Paragraph 31) and includes tobacco (paragraph 1). One of ordinary skill in the art would appreciate that tobacco would include nicotine, and therefore the liquid in the reservoir would include nicotine. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Tartz et al. (US 2012/0115445) as applied to claim 19 above, and further in view of Holenarsipur et al. (US 2017/0090572).
Regarding claim 22, modified Galloway discloses the aerosol-generating device as discussed above with respect to claim 19, the energy source (Tartz; 215) comprising two terminals (Tartz; 216a, 216b), and wherein the device provides an electrical connection via the terminal (Tartz; 216a) from the energy source to the current control (Tartz; see Fig. 2).

Holenarsipur teaches an electronic device (abstract) in the same field of endeavor of haptic feedback (see title) wherein a DC power source (631) can supply voltage converted by the coil drivers into the drive voltages for the wire coils (624; Paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of modified Galloway to be a DC power source as in Holenarsipur in order to obtain the predictable of supplying a voltage to the wire coils (Holenarsipur; Paragraph 38).
Regarding claim 23, modified Galloway discloses independently switching the current profiles of the coil in sequence to allow finer control of the displacement of the magnetic element (Tartz; Paragraph 38) in order to induce a reciprocating movement (Tartz; see Fig. 3A-3B).
Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 2015/0020825) in view of Tartz et al. (US 2012/0115445) as applied to claim 16 above, and further in view of Hisatsugu (US 2016/0259429).
Regarding claim 25, modified Galloway discloses the aerosol-generating device as discussed above with respect to claim 15 comprising the magnet (Tartz; 220).
However, modified Galloway does not explicitly teach the magnet comprises a material of iron, nickel, neodymium, and an alloy of neodymium, iron, and boron. 
Hisatsugu teaches an input device (abstract) in the same field of endeavor of force devices (Paragraph 2) comprising a coil (41-44) and magnets (61-64) mounted in the coil (see Fig. 6), wherein the magnet is neodymium (Paragraph 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the magnet of modified Galloway to be neodymium as in Hisatsugu in order to obtain the predictable result of moving the magnets relative to the coil (Hisatsugu; Paragraph 60) because “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”. See MPEP 2144.07.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                         
/Michael J Felton/Primary Examiner, Art Unit 1747